Order unanimously modified to delete change in the alimony awarded by the judgment of divorce entered May 14, 1974 and as modified, affirmed, with costs, to appellant. Memorandum: There is no adequate demonstration of a change in the actual circumstances of the parties between the date of the original judgment of divorce entered May 14, 1974 and the date of the modification order made by Special Term on December 6, 1974. Such a change is not established by petitioner’s imputation of error in his calculation of his income or his misunderstanding of the extent of his income at the time the matter was before the trial court. As was pointed out in Kover v Kover (29 NY2d 408, 413): "despite the broad language of section 236 of the Domestic Relations Law, the courts have ruled that a party seeking a reduction or increase must show a 'substantial change of circumstances’. (Brody v Brody, 22 AD2d 646, affd 19 NY2d 790; Presberg v Presberg, 285 App Div 1134; Hedaya v Hedaya, 68 Misc 2d 165.) This accords with the fundamental principle that litigation must have an end and that a court, having performed its function, may not lightly be asked to do it all over again.” Neither party has made an adequate showing under section 236 of the Domestic Relations Law to permit modification of the provisions of the original divorce decree. (Appeal from order of Erie Special Term modifying alimony.) Present — Marsh, P. J., Cardamone, Mahoney, Del Vecchio and Witmer, JJ.